Title: To George Washington from Alexander Fulton, October 1794–November 1794
From: Fulton, Alexander
To: Washington, George


        
          [October–November 1794]
        
        The petition of Alexander Fulton humbly sheweth, that your Petitioner considers himself guilty of many offences, which he does not pretend to justify, and as your Petitioner only relies on the sovereign and unmerited mercy of his Country so—he hopes that the particular circumstances attending his almost hopeless case may point him out as a penitent object of that mercy.
        After the law commonly called the Excise law, had passed the usual forms, I was one of its loudest and most zealous Advocates. This marked me as an object of resentment to the concealed, powerful and increasing faction opposed to the law. With Individuals of this faction I have had many quarrels, and have often declared that so long as they blacked or disguised themselves I had no fear of their resentment, confident that men who were ashamed of their conduct, would not attack me when they knew that they would meet a proper and warm reception. Under the impression of the security both of my person and property I went so far as to offer to General Neville (if he should be attacked in Washington) my house as an Assylum where I promised to defend him. If I am not misinformed he has mentioned my friendship in his communications to the Secretary of the Treasury.

This Sir, is your Petitioners character and conduct previous to the first attack on General Nevil’s house. That attack as you have no doubt heard terminated in the defeat and flight of the rioters. The night after this attack, a fatal night it has been to me I in a company of Gentlemen in Mr John Purviances, was advocating the law over a glass of Wine, when about twelve O’Clock John Cannon, Thomas Speirs, David Lock, and, (I think) Andrew Munro brought the first intelligence of the attack defeat and flight of the Insurgents. I then said to a friend present, that I was glad of what had happened, that it brought the business to an issue, and that Government would no longer be trifled with, but must and would use caution to effect a submission to the law. The four gentlemen I have mentioned stated the alarm that seemed to pervade the whole people, that they were arming and intended meeting at Couch’s fort about, I think four miles from General Nevil’s where a council was to be held and either a relinquishment of the enterprise, or a second attack to be resolved on. Still confident that they would not attack the house, and believing that the leaders of the faction wanted spirit I resolved to go to Couch’s fort, intending to play upon the supposed want of spirit in the leaders, and by that means break the influence of the faction. At Canonsburg on my way, feeling indisposed from want of rest I relinquished my design; and going to my Uncle’s James Foster’s slept untill about eleven Oclock. Mr Foster then wakened me and advised me to go on to Couchs otherwise he was sure from the menaces of the people, that they would destroy my property. Upon this I resumed my Original scheme and still believing that there would be no attack, I set out for Couch’s fort. Before I arrived, the Mob had moved forwards towards Nevil’s and, I understood, had halted at a small run about two miles from that place. Thither I pursued my rout expecting that all their boasts would evaporate in air and that they would not be hardy enough, in that unconcealed manner to attack the very vitals of our Government, by opposing the laws with force and arms; vain expectation. From this moment I date my Want of firmness and of course, my guilt—Here indeed I became afraid. Here I beheld Justices of peace, Officers of Militia and in a word, the most respectable characters in the Country commanding an Armed banditti in opposition to the law, and in opposition to that constitution which they had sworn to

support, a law which they themselves had made, and which they themselves could peaceably alter, by their Representatives, and a Constitution which is not only the glory of every true American but the Admiration of Men and Angels.
        Having in my Youth, under the greatest General in the world, (whose name it would be deemed improper here to mention) acquired some knowledge of tactics, and gained in a single circle some military fame, I had no sooner appeared before the line, than Majors Mun and Parker offered me a Command. I refused They came again by command of their General McFarland and requested me to accept the place of Brigade Major which I again refused. This occasioned a general murmur, Some said I was a spy, others mentioned my offer of protection to General Nevil. McFarland then came to me in person and repeated his request that I would Act as Brigade Major. This I again evaded telling him as I had never had a Command in the Militia it would be considered Assuming. An officer then riding up, told me, that as I had refused to accept a Command and had appeared without arms they had concluded to put me under guard, and Daniel Hamilton who commanded a company told me, that if I attempted to escape I should be worse treated. Being thus menaced I from necessity agreed to direct the March which I did ’till they reached the end of General Nevil’s lane—Here I stayed generally with the horseguard. I had no arms nor was I ever nearer the action than an eminence in one of General Nevils fields to which I sometimes went to view the horrid scene. After the action was over I attempted to save the dwelling-house which I could not affect, but I did save the Meat house and the provisions in it. After this I was seriously alarmed for the safety of my own property and though I abhorred the perpetrators of this wanton and Unprovoked devastation of property yet, I determined secretly, to use them, to openly boast of my being at Nevil’s and thus make a merit with these even of necessity to preserve my own property. But I soon experienced what indeed generally happens that it is more difficult after the first breach to refuse assent to improper actions than at first to withstand the temptation. To attempt to stem the torrent after I was immersed in the stream I found by fatal experience would be vain and fruitless hence I account for my after conduct. Some time after this James Marshal of Washington applied to me to

accompany him to David Bradfords to hear some letters read. When we were seated in Mr Bradfords he produced the letters and to my astonishment I found that they had concerted and effected the robbery of the Mail. They then requested me to accompany them to Cannonsburg, where they intended to take Measures relative to the Authors of the obnoxious letters and the returning the Mail I excused myself from going and went home. In a short time afterwards David Bradford James Marshal Benjamin Parkison, and John Lockery came to my house and insisted in my going to Cannonsburg. Though I was very unwilling to go, yet feeling the full force of my critical situation, and dreading the consequence of a refusal I through pusilanimity gave myself up to be governed by others—The expectation of assistance from Government was so distant, the danger from a violent and incensed mob so immediate, and pointed to my imagination from the lively recollection of the dreadful conflagration I had so recently beheld at General Nevils, that I felt myself unnerved and unable to resist their importunity. I therefore went to Cannonsburg where the letters were again read and after much talk on the subject and in the mean time a plentiful supply of spirituous liquor, with which I was really intoxicated, it was agreed to sign the letter which called the Militia to Bradocks field. I recollect that David Bradford James Marshal John Cannon, Benjamin Parkison, Thomas Speirs, John Lockery and myself signed that circular letter. If any other signed it, I do not recollect Here let me add, that notwithstanding my signature is to that letter I so fully Evinced my disapprobation of it that I did not go to Bradocks field myself, nor indeed, did I ever appear in arms against the laws and Constitution of the United States, in any place.
        I did not sign the submission to the law proposed by the Commissioners of the United States first because as it was well known that I had always been a zealous advocate for submission to the laws and never had appeared in arms or otherwise to oppose any officer of Government I concluded it was not Necessary. But secondly & principally I was prevented by a letter which I received under the well known and infamous signature, “Tom the tinker” which threatened destruction to my person and property if I would sign. Fear I acknowledge had taken possession of me and altogether governed my conduct. I omitted therefore to take advantage of that which now protects most of

the leaders of the faction, and must now, desert my native Country or, painful Alternative, be hanged for the violation of the laws which I have always advocated, and shall ever revere. The foregoing is a just statement of my case so far as I now recollect. It can afford no pleasure to my Country to take the life of a man who has shared in the toils and Misfortunes which attended the acquisition of our Independence, a man who from the foregoing Statement (which is just) must rather be deemed unfortunate than guilty, rather misled by his fears and the importunity of others, than by his own will or any malignancy of heart. Your Petitioner therefore prays, that his offences may be pardoned, or that he may not be excepted out of the general pardon which he understands will take place. Should your Petitioner through the sovereign mercy of his Country be again restored to the priviledges of a Citizen his circumspection of ⟨co⟩nduct, peaceable demeanour and Submission to Government shall soon evince his sorrow for, and repentance of his late errors and his fixed determination to support the laws and Constitution of his Country and if possible, make reparation for all his faults. And Your Petitioner will pray &c.
        
          Alexander Fulton
        
      